DETAILED ACTION
	This is the final office action in response to U.S. application 16/242,124. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments filed 06/21/2021 have been entered. 112(b) rejections made for lack of antecedent basis for claims 3-7 and 12-16 have been overcome. Applicant’s amendments have not overcome the 112(b) rejection for claims 4-7 and 13-15 with regard to the indefiniteness of “confidence table”. Further, Applicant did not address the 112(b) rejection of the indefiniteness of “confidence table” in the arguments. The Terminal Disclosure filed 06/21/2021 has been approved. 
	Applicant’s arguments on Pages 8-9 with regard to claim 1 have been entered but are not considered persuasive. Applicant argues that Caminiti 1 does not teach establishing communication between a road side equipment and both a reference vehicle and a target vehicle. Figs. 1 and 2A of Caminiti 1 show visually that the road side equipment 37 is in communication with two separate vehicles both labeled as 18, with the specification describing the label 18 as a system vehicle. The disclosure of Caminiti 1 further describes the system being used to detect and predict the path of objects within the intersection to avoid collision [0019]-[0021]. In this case the alternate 
	Applicant further argues that Caminiti 1 does not teach evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle of claim 4. The claims and specification do not clearly define a confidence table. As stated in the 112(b) rejection below, the use of the term “confidence” with the contradictory statements in the specification and without any association of probability, confidence or likelihood to the data within the confidence table allows for a broadest reasonable interpretation being a system for storing data. It would be obvious to store the detected parameters into a table because computations and the data used for the computations would need to be stored to carry out the computations. 
	Applicant’s argument with regard to claims 6 & 13 are the same as the argument made for claim 4 and are not considered persuasive under the same reasoning described above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 & 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 & 13-15 recite the limitation “confidence table”. The meaning of the confidence table is unclear with the specification disclosing contradictory information. Paragraph 67 discloses that the confidence table is a data matrix/table where data is input from vehicle and environmental parameters. In paragraph 69 it is disclosed that data can be evaluated for consistencies and then aggregated and repopulated into the table. And then in paragraph 71 it discloses that the data can be used to determine real time data. Further, the use of “confidence” is misleading as it does not appear that the specification associates any sort of probability, confidence interval or likelihood with the “confidence table”, so it is unclear if Applicant is trying to redefine the common meaning usages of “confidence”. For examination purposes the “confidence table” will be interpreted as a data table for storing received parameters. Claims 7 and 16 are rejected due to their dependency on claims 6 and 15 respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti 1 (US 20100100324) in further view of Caminiti 2 (US 8639437).
Regarding claim 1, Caminiti 1 teaches a computer-implemented method for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE) ([0018] discusses a path prediction circuit 28 which may be located within a roadside infrastructure 30 with [0021] discussing estimating the path of a vehicle and communicating with the roadside equipment), comprising: 
establishing communication between the RSE and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18"); 
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimating the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters can be indicative of infrastructure data which can include objects. [0032] further states that models for predicting the path “may also take into consideration the path of the road, traffic light 38 conditions, and the like.”); 
establishing communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18," with Fig. 1 showing multiple vehicles in communication with the collision prediction system); and 
communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists").
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Regarding claim 2, Caminiti 1 teaches wherein the RSE is located within a vicinity of an intersection, wherein the RSE is configured to determine the environmental parameters associated with the vicinity of the intersection ([0019] “The roadside 

Regarding claim 3, as best understood due to the 112s, Caminiti 1 teaches wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle ([0018] discusses onboard equipment information including "For example the system vehicle 18 may be equipped with a camera 20 or a global positioning system 10” with the global positioning system being interpreted as the positional parameters), directional parameters pertaining to a directional location of the reference vehicle ([0018] discusses onboard equipment information including "a camera 20 or a global positioning system 10… or a wheel sensor 26 to measure the angular orientation of the vehicle wheels” where it is interpreted that angular orientation of the wheels could be used to determine the direction of the vehicle), and dynamic parameters pertaining to vehicle dynamics of the reference vehicle ([0018] discusses onboard equipment information including "a velocity sensor 22 and/or acceleration sensor 24,").

Regarding claim 4, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 5, as best understood due to the 112s,Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the directional location of the reference vehicle by accessing the at least one confidence table to determine a real time directional orientation of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It also states that wheel orientation could be used. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 6, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the vehicle dynamics of the reference vehicle by accessing the at least one confidence table to determine real time vehicle dynamic data of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information 

Regarding claim 7, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It further states that it may also take into consideration “traffic light 38 conditions, and the like”).

Regarding claim 8, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  ([0034] “the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches 

Regarding claim 9, teaches providing a collision avoidance response, wherein the collision avoidance response is based on the probability of collision between the reference vehicle  ([0034] “If any of the predicted paths of the detected objects intersect with the predicted vehicle path then the path collision circuit 29 will communicate to a driver interface 40 disposed in the system vehicle 18 and the system vehicle 18 can then warn the driver that a collision is predicted.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 

Regarding claim 10, Caminiti 1 teaches a system for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE) ([0018] discusses a path prediction circuit 28 which may be located within a roadside infrastructure 30 with [0021] discussing estimating the path of a vehicle and communicating with the roadside equipment), comprising: 
a memory storing instructions that when executed by a processor (path prediction circuit 28 being interpreted as memory being executed by a processor) cause the processor to: 
establish communication between the RSE and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); 
receive vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimate the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] 
establish communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); and 
communicate the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists.").

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Regarding claim 11, Caminiti 1 teaches wherein the RSE is located within a vicinity of an intersection, wherein the RSE is configured to determine the environmental parameters associated with the vicinity of the intersection ([0019] “The roadside infrastructure 30 further includes roadside equipment 16 that is directed towards detecting objects within a predetermined range. The roadside equipment 16 gathers object information such as the velocity and location of detected objects" with Fig. 1 showing the road-side equipment within a vicinity of an intersection.).

Regarding claim 12, Caminiti 1 teaches wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle ([0018] discusses onboard equipment information including "For directional parameters pertaining to a directional location of the reference vehicle ([0018] discusses onboard equipment information including "a camera 20 or a global positioning system 10… or a wheel sensor 26 to measure the angular orientation of the vehicle wheels” where it is interpreted that angular orientation of the wheels could be used to determine the direction of the vehicle), and dynamic parameters pertaining to vehicle dynamics of the reference vehicle ([0018] discusses onboard equipment information including "a velocity sensor 22 and/or acceleration sensor 24,").

Regarding claim 13, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the positional location of the reference vehicle by accessing at least one confidence table to determine a real time positional location of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 14, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the directional location of the reference vehicle by accessing the at least one confidence table to determine a real time directional orientation of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It also states that wheel orientation could be used. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object).

Regarding claim 17, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle ([0034] “the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the 

Regarding claim 18, Caminiti 1 teaches further including providing a collision avoidance response, wherein the collision avoidance response is based on the probability of collision between the reference vehicle 
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the 

Regarding claim 19, Caminiti 1 teaches a non-transitory computer-readable storage medium storing instructions that when executed by a processor perform actions (path prediction circuit 28 being interpreted as memory being executed by a processor), comprising: 
establishing communication between a road side equipment (RSE) and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); 
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimating a path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters 
establishing communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); and 
communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists.").
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the 

Regarding claim 20, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle ([0034] As stated above, the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti 1 and in view of Caminiti 2 and further in view of Dahlgren (US 20050065711).
Regarding claim 15, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE evaluating the vehicle dynamics of the reference vehicle by accessing the at least one confidence table to determine real time data pertaining to speed, braking, signal usage, ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It would have been obvious to store this information in a data table to access it for the mathematical models to compute the state of the object. [0018] further discusses the vehicle transmitting braking signal status of the system vehicle.).
Modified Caminiti does not teach vehicle dynamics relating to the steering angle, roll, pitch or yaw of the reference vehicle as the reference vehicle is approaching or traveling through the intersection. Dahlgren teaches vehicle dynamics relating to the steering angle, roll, pitch or yaw of the reference vehicle as the reference vehicle is approaching or traveling through the intersection ([0047] discusses vehicle sensor devices such as sensors on the steering column to measure steering angle and IMUs to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Caminiti and further modify it with the sensors of Dahlgren as the additional sensors give more information on the vehicle’s behavior, giving more information for collision avoidance allowing for more accurate collision avoidance.

Regarding claim 16,  as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It further states that it may also take into consideration “traffic light 38 conditions, and the like”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666